Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1. The amendment filed 07/29/2022 has been entered.
2. Claim 1 is allowed.
Allowable Subject Matter
4. Claim 1 is allowed.
The following is an examiner's statement of reasons for allowance:
The instant invention is directed to an apparatus for two-way wireless relay transmission method suitable for multiple relay nodes.
Prior art was found for the claims as follows:
• Tan (Pub. No. US 2020/0296792 A1)
Examiner finds Applicant’s representative’s argument persuasive that Tan, which is the closest prior art, does not teach at least the limitations of amended step S2 as recited in independent claim 1. Specifically, Applicant’s argument that a packet buffer in amended step S2 of claim 1 that buffers a data packet is different from that buffered in the receiving buffer defined in Tan is found to be persuasive so as to constitute at least a point of difference between the reference of Tan and amended claim 1 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412